Opinion by
Mr. Justice Williams,
On the seventh day of June, 1892, D. C. Harrington, Esq., an attorney at law regularly admitted to practice in the courts of Philadelphia filed the bill in equity in this case as the attorney of the plaintiff.
On the eighteenth day of the same month a rule was entered on the minutes by the prothonotary, on the direction of Crawford & Laughlin, Attys. for Rhodes et al. and the D. H. & W. Railroad Co., requiring D. C. Harrington to file his warrant of attorney. No affidavit or statement of facts tending to throw doubt upon his authority was filed and no application whatever was made to the court of which Harrington was a sworn officer. *159On the twenty-fifth of the same month Harrington filed a warrant of attorney in due form executed by the corporation under its seal. This was a compliance with the rule and it should regularly have been discharged. The court however without any formal disposition of the warrant of attorney, and without even a suggestion on the record that it was not what it purported to be, granted a rule on Harrington to show cause why the warrant should not be struck from the records. This rule it subsequently made absolute and the warrant was struck off. F or what reason this rule was granted, or for what reason it was made absolute, it is impossible to tell so far as the records in this case are concerned. Having thus disposed of the attorney of the plaintiff, a rule was at once granted requiring the plaintiff to show cause why the bill should not be struck from the records. This was soon after made absolute. The cause was sent out of court, after the attorney, in a novel and peremptory manner. The record shows no reason whatever, given by Messrs. Crawford & Laughlin, for asking either of these rules, and none given by the court below for making them absolute. We know of no authority for such a practice. It is elementary law that an attorney is an officer of the court in which he is admitted to practice. His admission and license to practice raise a presumption prima facie in favor of his right to appear for any person whom he undertakes to represent. When his authority to do so is questioned or denied the burden of overcoming this presumption in his favor rests on him who questions or denies his authority, and such person must show by affidavit the existence of facts tending to overcome the presumption before he can be called upon to file his warrant of attorney: Weeks on Attorneys at Law, 387 to 400.
The established practice in this country and England is to apply to the court by petition stating the facts relied on to overcome the presumption and asking a rule upon the attorney to file his warrant. When he has complied with the rule by filing a warrant sufficient in form and in the manner of its execution, the rule has been complied with and is functus officio. Tf the warrant is alleged to be defective, or forged, or in any manner insufficient to justify the court in treating it as authority for the appearance of the attorney, the defect should be pointed out by exceptions and its sufficiency passed upon by the court. *160If the court holds the warrant sufficient the case proceeds. If it is held insufficient proceedings therein will be stayed or in a proper case the suit may be dismissed. In Campbell y. Gal-breath, 5 Watts, 423, Justice Kennedy discusses the practice to some extent and says at page 430, that after it is ascertained that the attorney for the plaintiff has no authority to appear for him in the suit pending, the defendant may proceed to have it dismissed. The same practice prevails in the United States courts and in those of most of the states. The reply made in this case by the appellee is in substance that if the irregularities complained of be conceded they nevertheless did the appellant no harm. In support of this position it is shown that when the bill in this case was filed a case in equity was pending in which the Danville, Hazleton and Wilkes-Barre Railroad was plaintiff and Simon P. Ease was defendant; that Rhodes was one of the officers.of the plaintiff company; that Ease set up a new organization under the same corporate name and attempted by its instrumentality to secure control of corporate property; that O. W. Bell was the president of the new company and L. J. Abbott was its secretary, and that the warrant of attorney filed by Harrington was one signed by these officers and not by those in actual control of the railroad. It was also shown that in the suit in which Ease was defendant the character of the new organization had been inquired into in the same court and it had been found to be invalid and without any right to the possession or cohtrol of the property of the railroad company. This being so it would seem that knowledge acquired in the action against Ease must have been made the basis of the orders complained of in this case, although the record does not contain even the slightest allusion to the former action or to a previous investigation of the validity of the new organization h}*- which the power of attorney to Harrington had been issued.
We cannot say therefore that the irregularities pointed out by the assignments of error did any injustice to the appellant and for that reason the appeal is dismissed.
The decree of the court below is affirmed. Each party is to pay his own costs.